Citation Nr: 1629305	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bronchitis, to include as secondary to service-connected asbestosis and as due to herbicide exposure, and if so, whether service connection is warranted.

2. Entitlement to a compensable rating for asbestosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1991, including service in the Republic of Vietnam from December 1969 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A hearing was held on March 21, 2016 by means of video conferencing
equipment with the Veteran in Jackson, Mississippi, before Kathleen K.
Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)
and who is rendering the determination in this case.  A transcript of the hearing
testimony is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bronchitis on the merits, and entitlement to a compensable rating for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. An August 2009 rating decision that denied service connection for bronchitis was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim for service connection for bronchitis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim seeking entitlement to service connection for bronchitis was previously denied in an August 2009 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
The evidence considered at the time of the August 2009 rating decision consisted of the Veteran's service treatment records, post-service treatment records, and a VA examination report.  That examination report did not address the relationship between bronchitis and herbicide exposure.  The claim was denied because bronchitis was found not to be caused by or related to service or to be secondary to service-connected asbestosis.   

The evidence received since that time includes the Veteran's June 2011 statement that his bronchitis is due to Agent Orange (AO) exposure.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence supports a theory of causation for bronchitis as due to herbicide exposure.  The United States Court of Appeals for the Federal Circuit has recognized that VA must reopen a Veteran's claim if the evidence supporting a new theory of causation constitutes new and material evidence.  See Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008).  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between bronchitis and conceded herbicide exposure, it is new and material, and the claim for service connection for bronchitis is reopened.  


ORDER

The claim for service connection for bronchitis is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claim for service connection for bronchitis, that does not end the inquiries.  Rather, consideration of the claims on the merits is required.  The Board finds that additional development is necessary prior to adjudication of both claims on appeal.

Turning first to the bronchitis claim, during the course of the appeal the Veteran has asserted that his bronchitis was either caused by exposure to dust and airborne particles while serving as a construction mechanic during service, caused or aggravated by his service-connected asbestosis, or resulted from herbicide exposure during service in Vietnam.  

In August 2009, the Veteran underwent a VA respiratory examination.  The Veteran reported that he smoked up to two packs per day for about 50 years but quit five years ago.  The examiner diagnosed chronic obstructive pulmonary disease (COPD), bronchitis, and asbestosis.  The examiner opined that it was unlikely that the COPD and chronic bronchitis were caused by or were the result of asbestosis because of the smoking history.  The examiner did not address the relationship between bronchitis and herbicide exposure.

Given that an opinion has not been rendered as to whether the Veteran's bronchitis is related to herbicide exposure, such should be provided on remand.

Addressing the asbestosis claim, the Veteran most recently underwent a respiratory examination in March 2016.  Pulmonary Function Testing (PFT) performed in conjunction with that examination revealed significant respiratory impairment, including a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) measurement of 54% predicted.  However, the examiner opined that the COPD is predominantly responsible for the limitation in pulmonary function and that the asbestosis is not at a significant stage and would not present any functional limitations.  The examiner based this finding on the PFT, as well as a February 2014 computerized tomography (CT) scan and a July 2015 chest x-ray.  However, records of the CT scan and chest x-ray are not associated with the claims file; those records should be requested, along with updated VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Concerning both claims, the Veteran testified that he was issued an inhaler by a doctor at Kessler Air Force Base (Kessler AFB), and that he would be seeking an appointment there to have a PFT performed shortly after the hearing.  Treatment records from Kessler AFB associated with the claims file show respiratory treatment, however, the most recent records associated with the claims file are from May 2011.  Therefore, updated records from Kessler AFB should be obtained as well.  The physician rendering the bronchitis opinion should review these records and updated VA treatment records, and state whether a change in the March 2016 opinion, that the Veteran's COPD is predominantly responsible for the limitation in pulmonary function and that the asbestosis is not at a significant stage and would not present any functional limitations, is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to complete an authorization form for Kessler Air Force Base.  After securing the necessary release, request the Veteran's treatment records dating since May 2011.  In addition, obtain VA treatment records including (1) the February 18, 2014, computerized tomography (CT) scan, (2) the July 16, 2015 chest x-ray, and (3) treatment records dating from May 2016 to the present.  If any requested records are not available, the Veteran and his representative should be notified of such.

2. Thereafter, send the claims file to the physician who conducted the March 2016 respiratory examination, if available.  If that physician is not available, send the claims file to another physician.  If another examination is deemed necessary to respond to the questions, one should be scheduled.  Following review of the claims file, including the March 2016, January 2011, and August 2009 examination reports, as well as the records from Kessler Air Force Base, the physician should respond to the following:

* Is it at least as likely as not (a 50 percent or greater   probability) that the Veteran's bronchitis is in any way related to the Veteran's period of active military service, to include in-service herbicide exposure?  Please explain why or why not. 

* Is it at least as likely as not that the Veteran's bronchitis is proximately due to, a result of, or aggravated by (increase in severity) his service-connected asbestosis?  Please explain why or why not.

* Do any medical records from Kessler Air Force Base dating since May 2011, or any VA treatment records dating since May 2016, lead you to change the March 2016 opinion that the Veteran's COPD is predominantly responsible for the limitation in pulmonary function and that the asbestosis is not at a significant stage and would not present any functional limitations?  Please explain why or why not. 

The physician should provide a complete rationale for all opinions expressed and conclusions reached.  If the physician cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why the opinion cannot be made without resorting to speculation.
	
3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


